Citation Nr: 0019818	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  98-14 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as numbness, weakness and pain of upper and lower 
extremities, secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1970.
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim on appeal.  
The veteran appealed that decision to the BVA and the case 
was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  The veteran served in Vietnam for a year as a Chemical 
Equipment Repairman Helper, and in Europe for a year as a 
Senior Chemical Equipment Repairman.

2.  Competent medical evidence relates the veteran's 
peripheral neuropathy to his exposure to herbicides while on 
active duty.  


CONCLUSION OF LAW

Peripheral neuropathy was incurred in service.  38 U.S.C.A. 
§ 1110, 5107 (West 1991); 38 C.F.R. §§  3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his duties as a chemical equipment 
repairman in service exposed him to herbicides and that his 
current peripheral neuropathy results from such exposure.  

The Board notes that the United States Court of Appeals for 
the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), which 
provides for presumptive service connection, does not 
preclude establishing service connection on principles of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1045 
(Fed.Cir. 1994).  In view of the Court's holding, the Board 
will consider the appellant's claim on both a presumptive 
basis and a direct basis.

Service connection is presumed for a number of diseases 
arising in veterans who have been determined to have been 
exposed to Agent Orange.  This list of diseases includes 
acute and subacute peripheral neuropathy.  See 38 U.S.C.A. 
§ 1116 (West 1991); 38 C.F.R. §§ 3.307; 3.309(e) (1999).  The 
Board notes however, that acute and subacute peripheral 
neuropathy is defined in the regulation as transient 
peripheral neuropathy that appears within weeks or months of 
exposure to a herbicide agent and resolves within two years 
of onset.  38 C.F.R. § 3.309(e), Note 2.  The veteran has not 
been diagnosed with transient peripheral neuropathy, and 
furthermore, he was first diagnosed with peripheral 
neuropathy in October 1998, which is beyond the period 
contemplated by the regulation.  In view of the fact that the 
veteran has not met the requirements for presumptive service 
connection under 38 C.F.R. §§ 3.307, 3.309(e), the Board must 
next determine whether service connection for the disorder is 
warranted on a direct basis.  Combee, 34 F.3d 1039, 1045.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131.  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.

The Board finds that, in view of a VA examiner's opinion that 
peripheral neuropathy is related to exposure to Agent Orange 
in service, the veteran's claim is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Murphy v. 
Derwinski 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to that claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.
The service medical records show no peripheral neuropathy; 
there are no complaints or clinical findings relating to 
tingling, numbness, weakness, pain, or other symptoms in the 
upper or lower extremities, and the veteran's separation 
examination report noted no abnormalities pertinent to this 
claim.  The veteran's service personnel records show that he 
served in Vietnam from March 1968 to March 1969 during which 
time his principal duty was as a Chemical Equipment Repairman 
Helper.  From October 1969 to September 1970 he was stationed 
in Europe and his principal duty was as a Senior Chemical 
Equipment Repairman.

A July 1973 VA general medical examination report indicated 
no abnormalities of the upper or lower extremities.  The 
veteran was given an Agent Orange examination in February 
1984, and again, no abnormalities of the upper or lower 
extremities were noted.  VA treatment records from September 
1992 revealed that the veteran complained of a seventeen year 
history of extreme pain and cramping from the knees to the 
toes, with occasional numbness in the fingers, and a one 
month history of unexplained weight loss.  No diagnosis was 
provided.  

A VA neurological examination was conducted in October 1998.  
The examiner obtained a complete medical history, performed a 
thorough neurological examination, reviewed the claims 
folder, and performed various diagnostic studies, including 
electromyography testing.  The diagnosis was peripheral 
neuropathy of the hands and feet, which the neurologist 
opined was "more likely than not . . . due to Agent 
Orange."

Because of the absence of a rationale for the VA examiner's 
opinion, the Board, in September 1999, sought the opinion of 
a medical expert.  The expert was requested to review the 
record and to state whether it was at least as likely as not 
that peripheral neuropathy was due to exposure to herbicides 
in service.  A response was received in December 1999, with a 
follow-up response in May 2000.  The expert stated that he 
was unable to arrive at a response "given that there are so 
many diverse causes of peripheral neuropathy."  As the 
record contains no medical evidence to contradict the VA 
examiner's October 1998 opinion, the Board finds that the 
evidence supports the veteran's claim.  Accordingly, service 
connection for peripheral neuropathy is granted.  


ORDER

Service connection for peripheral neuropathy is granted.  




		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

